        Case 7:19-cv-10715-NSR-PED Document 97 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

        Rita Patrick,                                                                            '/A/
                               Plaintiff;                            19 Civ. 10715(NSR)(PED)

                - agamsf ~                                                    ORDER

        Local 51, American Postal Workers Union, AFL-
        C10, and Shancqua Johnson-Duggins, Individually
        and as President of ILocal 51,


                               Defendants.


PAUL E, DAVISON, U.S.M.J.:


       The Clerk is directed to STRIKE the motion appearing at Dkt. 91-93 as it is non-

compliant with Local Civil Rule 37.2.

                Separately, the Court notes that piairUiffs counsel has filed an eight (8) page letter

motion [Okt. 80J, accompanied by a five (5) page declaration [Dkt. 81], seeking the Court's

intervention in a discovery dispute. That submission triggered a five (5) page letter response


from defense counsel [Dkt. 86], accompanied by two declarations totaling fifteen (15) pages in

length, [Dkts. 84-85.] Plaintiffs counsel then filed an eight (8) page letter in response. [Dkt. 89.]


       On May 11, 2021, this Court entered a Discovery Order, setting forth a procedure in the


event of discovery disputes. [Dkt. 63.] Among other things, that Order authorizes counsel to


two (2) page letters describing any discovery disputes, and states that "[w]ritten replies will not

be accepted."


       The exchange of letters and declarations described above are not compliant with the




        Rule 2(A) of my Individual Practices directs litigants to comply with Local Civil Rule
37,2, as does Rule 3(A)(I) of Judge Roman's Individual Practices.
     Case 7:19-cv-10715-NSR-PED Document 97 Filed 08/11/21 Page 2 of 2




Court's Discovery Order, the parties are directed to review and compiy with that Order going


forward.


       Counsel arc directed to appear-for a discovery conference on Thursday, August 19,


2021, at 2:30 p.m. in Courtroom 420.




Dated: August 11,2021
       White Plains, New York




                                                  PaulE'.Davison,U.S.MJ.
